         Case 1:18-cv-02830-JPO Document 194 Filed 04/09/20 Page 1 of 5



UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE: MEXICAN GOVERNMENT
BONDS ANTITRUST LITIGATION                       Master Docket No. 18-cv-02830 (JPO)

                                                 CLASS ACTION
THIS DOCUMENT RELATES TO:

ALL ACTIONS



    STIPULATION AND (PROPOSED) ORDER REGARDING SUBSTITUTION OF
                             COUNSEL


       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

pursuant to Local Civil Rule 1.4 and subject to the Court’s approval, the undersigned hereby

stipulate and consent to the substitution of the law firm CALCATERRA LAW GROUP LLP, by

and through its attorney Regina M. Calcaterra, as counsel of record for Plaintiffs Manhattan and

Bronx Surface Transit Operating Authority Pension Plan and Metropolitan Transportation

Authority Defined Benefit Pension Plan Master Trust (collectively the “Plaintiffs”), in the above-

captioned action in place of and instead of the law firm of WOLF HALDENSTEIN ADLER

FREEMAN & HERZ LLP. The undersigned hereby request this Court to so-order the substitution.

All notices required to be given and all papers filed or served in this action should henceforth be

served upon counsel at the address set for the below for incoming counsel. A supporting

declaration pursuant to Local Civil Rule 1.4 is filed herewith.
         Case 1:18-cv-02830-JPO Document 194 Filed 04/09/20 Page 2 of 5



Dated: April 9, 2020

                                          Respectfully submitted,

WOLF HALDENSTEIN
ADLER FREEMAN & HERZ LLP                  CALCATERRA LAW GROUP LLP

By: /s/ Fred T. Isquith                   By: /s/ Regina M. Calcaterra
Fred. T. Isquith, Sr.                     Regina M. Calcaterra
270 Madison Avenue                        1140 Avenue of the Americas, 9th Floor
New York, NY 10016                        New York, NY 10036-5803
Isquith@whafh.com                         rcalcaterra@calcaterra.law
Tel: 212-545-4600                         Tel: 212-899-1760

Outgoing Counsel for Plaintiffs           Incoming Counsel For Plaintiffs

Consented To:

I consent to the above substitution.      By:
Dated: April 9, 2020                      Ivy B. Stempel
                                          Metropolitan
                                            etropolitan Transportation Authority
                                          2 Broadway, 4th Flr.
                                          New York, NY 10004

                                          Counsel for Manhattan and Bronx Surface
                                          Transit Operating Authority Pension Plan
                                          and Metropolitan Transportation Authority
                                          Defined Benefit Public Pension Master Trust



SO ORDERED:



_________________________

Hon. J. Paul Oetken
         Case 1:18-cv-02830-JPO Document 194 Filed 04/09/20 Page 3 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE: MEXICAN GOVERNMENT
BONDS ANTITRUST LITIGATION                       Master Docket No. 18-cv-02830 (JPO)

                                                 CLASS ACTION
THIS DOCUMENT RELATES TO:

ALL ACTIONS

     DECLARATION OF REGINA M. CALCATERRA IN SUPPORT OF NOTICE,
    STIPULATION AND (PROPOSED) ORDER REGARDING SUBSTITUTION OF
                             COUNSEL

       I, Regina M. Calcaterra, swear or affirm as follows:

       1.      I am an attorney admitted to practice before the courts of the State of New York

and the United States District Court for the Southern District of New York. I am a partner of the

law firm Calcaterra Law Group LLP.

       2.      I respectfully submit this declaration, pursuant to Local Civil Rule 1.4 of the Local

Rules of the United States District Courts for the Southern and Eastern Districts of New York, in

support of the stipulation and order substituting Calcaterra Law Group LLP as counsel of record

for plaintiffs Manhattan and Bronx Surface Transit Operating Authority Pension Plan and

Metropolitan Transportation Authority Defined Benefit Pension Plan Master Trust (collectively

the “Plaintiffs”) in the above-captioned case.

       3.      Until recently, I was a partner at Wolf Haldenstein Adler Freeman & Herz LLP. I

have recently formed the law firm Calcaterra Law Group LLP.
         Case 1:18-cv-02830-JPO Document 194 Filed 04/09/20 Page 4 of 5



       4.      As evidenced by the Stipulation and (Proposed) Order of Substitution of Counsel

submitted herewith, the Plaintiffs and Wolf Haldenstein Adler Freeman & Herz LLP consent to

the proposed substitution.

       5.      The substitution of counsel is not being made to delay or in any way hinder the

orderly progress of this case.

       Accordingly, Plaintiffs and the undersigned respectfully request that this Court so-order

the accompanying Stipulation and Proposed Order substituting counsel.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: Suffolk, New York
       April 9, 2020


                                                             /s/ Regina M. Calcaterra
                                                             Regina M. Calcaterra
         Case 1:18-cv-02830-JPO Document 194 Filed 04/09/20 Page 5 of 5




                                    CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on that on April 9, 2020, a true and correct copy of the foregoing was

electronically filed using the Court’s CM/ECF system, which will provide electronic notice to all

counsel of record in this action.


                                            CALCATERRA LAW GROUP LLP

                                            By: /s/ Regina M. Calcaterra
                                            Regina M. Calcaterra
                                            1140 Avenue of the Americas, 9th Floor
                                            New York, NY 10036-5803
                                            rcalcaterra@calcaterra.law
                                            Tel: 212-899-1760
